Title: From George Washington to William Heath, 8 April 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor April 8th 1781
                        
                        I have received your favor of the 7th, with a Postscript of this day. I have written to the Dep. Quartr Mastr
                            at Hartford to have the salted Provisions forwarded; and will urge the Quarter Master General to see that Order carried
                            into execution.
                        I have to request that you will Order a Sub. Sergt two Corpls & 20 Men to reinforce my Guard—this
                            party to be releived once a Week. With great regard & esteem I am Dear Sir Your Most Obed. Servt
                        
                            Go: Washington
                        
                    